 In the Matter of THE TIMKEN SILENT AUTOMATIC COMPANY, A COR-PORATIONandEARLP. ORMSBEE,CHAIRMAN,EXECUTIVEBOARD, OILBURNER MECHANICS ASSOCIATIONCase No. C-10-Decided March 17, 1936Stove and Furnace Industry-Unit Appropriate for Collective Bargaining:eligibility for membership in only organization making bona fide effort at col-lective bargaining; functionalcoherence-Representatives:proof of choice:membership inunion-Collective Bargaining:assent to particular demands dif-ferentiated from ; refusal to negotiate with representatives ; refusal to recog-nize representatives as bargaining agency representing employees;bargainingwith individualemployees-Strike--Interference,Restraint or Coercion:ex-pressed opposition to labor organization; denial of right of employees to berepresented by non-employees;persuasion of employees to resign from union ;soliciting individual strikers to ceasestriking-Disc?imtinat ion:non-reinstate-ment followingstrike-Reinstatement Ordered, Strikers:discrimination in rein-statement ; strike provoked by employer's law violation ; displacement of em-ployees hired during strike-BackPay:awarded.Mr. David A.Moscovitzfor the Board.Alexander d Green,byMr. James H. McIntoshandMr. H. S.Ogden,for respondent.Mr. Frank Schemerfor the Union.Mr. Louis L.Jaffeof counsel to the Board.DECISIONSTATEMENT OF CASEOn October 1, 1935 the Oil Burner Mechanics Association, herein-after referred to as the Union, filed with the Regional Director forthe Second Region a charge that the Timken Silent Automatic Com-pany, Long Island City, New York, had engaged in and was engag-ing in unfair labor practices prohibited by the National Labor Rela-tions Act, approved July 5, 1935. The charge was amended on Octo-ber 17, 1935 and again on December 3, 1935. On November 13, 1935the Board issued a complaint against the Timken Silent AutomaticCompany, hereinafter referred to as the respondent, said complaintbeing signed by the Regional Director for the Second Region andalleging that the respondent had committed unfair labor practicesaffecting commerce within the meaning of Section 8, subdivisions(1), (3), and (5) and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act. In respect to the unfair labor prac-tices, the complaint alleged in substance :335 336NATIONAL LABOR RELATIONS BOARD1.The installation, inspection, and service departments at t heLong Island City plant of the respondent constitute a unit appropri-ate for the purposes of collective bargaining, within the meaning ofSection 9(b) of the Act; on or about September 18, 1935, the Union,representing the majority of employees in said unit, requested therespondent to bargain collectively with it, and on said date, and at alltimes thereafter, the respondent did refuse and has refused to bargaincollectively with the Union and did state and has stated that it willbargain only with its employees individually.2.As a result of this refusal by the respondent to bargain collec-tively with the Union, the Union called a strike on September 25,1935, which was settled on October 8, 1935, by agreement reachedbetween representatives of the respondent and representatives of theUnion, which agreement provided that the respondent would takeback all striking employees without discrimination or question; therespondent has since refused to comply with the terms of this agree-ment and has denied employment to J. Mills, J. Kohut, E. Korn,W. Lamm, Louis Licht, J. McVicar, W. Moran, B. Mulcahy, H.Schultheis, J. Schwartz, P. Theiss, L. Thompson, P. Brady, A. Bero,E. Coogan,P. Creciluis,J.Derwechter,H. Mandel,E. Ormsbee,O'Rourke, E. Ryan, I. Riker, John Roman, R. Schumacher, DanGardner, K. Holbert, J. Kavanaugh, George Schultz, T. O'Reilly,P. Burns, Walter Doyle, G. Smith, D. Lennon, I. Zwicker, and Fish,and has at all times since that date refused to employ the saidemployees for the reason that the said employees joined and assistedthe Union and engaged in concerted activities with other employeesin the Long Island City plant for the purpose of collective bargainingand other mutual aid and protection.In accordance with Article V of National Labor Relations BoardRules and Regulations-Series 1, the complaint and accompanyingnotice of hearing were served on the respondent and the Union onNovember 13, 1935.On November 22, 1935, the time to answerhaving been extended to that date by the Regional Director, therespondent filed a paper objecting to the jurisdiction of the Boardin the premises, and, without waiving the aforesaid objections,answering the complaint.The substance of its objections to thejurisdiction was first: that the business of the respondentis an intra-state business, that the regulation of the labor relations between therespondent and its employees is solely within the jurisdiction of theState of New York; and that in consequence the Act as attemptedto be applied violated the Tenth Amendment of the Constitution ofthe United States; second : that the Act as attempted to be appliedto the respondent and its employees deprives each and all of them oftheir liberty of contract and is in violation of the Fifth Amendmentof the Constitution of the UnitedStates. DECISIONS AND ORDERS337In its answer the respondent denied that its business constituteda flow of commerce among the several states, denied the alleged unfairlabor practices or that theallegedpractices burdened or obstructedcommerce; with respect tothe allegations of refusal to employ certainnamed striking employees, the respondent alleged that the followingwere not in its employ on September 25, 1935, the day of the strike :J.Kohut and Fish; that the following had not at any time sinceSeptember 25, 1935 applied for employment with the respondent :G.Mills,W. Lamm, P. Brady, K. Holbert, G. Schultz; that thefollowing have been employed by the respondent since September 25,1935 and are still so employed : Louis Licht, L. Thompson, P.,Creciluis,O'Rourke, G. Smith ; that the following have obtainedemployment elsewhere or are engaged -in business for themselves :J.McVicar,W. Moran, B. Mulcahy, H. Schultheis, A. Bero, E.Coogan, J. Derwechter, E. Ormsbee, E. Ryan, John Roman, DanGardner, I. Zwicker; that the following were students employedtemporarily and on the basis of probation only for the purpose' oflearning the business of oil burner mechanics : T. O'Reilly, P. Burns,W. Doyle; that H. Mandel was offered employment by the respondentand declined to accept such employment.By order of the Board, William J. Mack was designated as TrialExaminer.By amendments to the notice of hearing, the hearing waspostponed to December 4, 1935, at which time the hearing wasopened, with the Board and the respondent being represented bycounsel.Full opportunity to be heard, to examine and cross-examinewitnesses and to introduce evidence bearing upon the issues wasafforded to both parties.At the hearing the Board moved to amend its complaint. Themotion to amend the complaint was granted. The amendments weretwo.First : The allegation that the respondent had refused to em-ploy certain persons was strickenas tocertain of those persons andretained as to the following only : W. Moran, J. Kohut, B. Mulcahy,H. Schultheis, A. Bero, J. Derwechter, E. Ormsbee, E. Ryan, JohnRoman, Dan Gardner, C. Lennon, I. Zwicker, J. Kavanaugh, E.Korn, J. Schwartz, P. Theiss, T. O'Reilly, P. Burns and W. Doyle.Second: to the appropriate bargaining unit were added two depart-ments, the storeroom and the garage departments.The respondentmoved to amend its answer to deny the allegations added to the com-plaint by amendment. The motion was granted.At the hearing on December 4th testimony was taken. The re-spondentmoved to dismiss the complaint on the constitutionalgrounds previously stated in its objections to the jurisdiction and onthe further ground that the complaint does not state sufficient factstomake a cause of action.The Trial Examiner took the motionunder advisement.Upon the understanding that all rights asserted 338NATIONAL LABOR RELATIONS BOARDby the motion were reserved, the respondent participated in the hear-ing.The motion was renewed on the ground that a stipulation sub-mitted by the Board relating to the character of the respondent'sbusiness and of its employees established that the industrial activitiesof respondent are "local" and that the Act by its own terms is in-applicable.The Trial Examiner again reserved decision on themotion.Upon the basis of the findings hereinafter made below, themotion to dismiss is hereby denied.On December 16, 1935, the Board directed that the proceedingsbe transferred to and continued before it, thereupon assuming juris-diction of the proceeding pursuant to section 35, Article II of saidRules and Regulations-Series 1.Upon the record in the case, the stenographic report of the hear-ing and all the evidence, including oral testimony, documentary andother evidence offered and received at the hearing, the Board makesthe following :FINDINGS OF FACT1.The Respondent.The Timken Silent Automatic Company is aMichigan corporation engaged in the manufacture, sale, installation,and servicing of automatic oil boilers, oil-furnaces, water heaters andheating accessories and parts, and is one of the largest manufacturersand sellers of its kind in the United States.The product is manufactured in Detroit, Michigan.Approxi-mately 60 per cent of the materials used by the respondent at its De-troit plant is shipped to it from states other than Michigan.Thelarger percentage of the sales of its products is made in states otherthan Michigan.The respondent is authorized to do business and does engage inbusiness in Michigan, New York, Massachusetts, New Jersey, Penn-sylvania and other states. It has branches for the purpose of receiv-ing, selling, installing and servicing its product in Long Island City,New York, where the present dispute occurred, and in New Rochelle,New York; in Boston, Massachusetts, in Philadelphia, Pennsylvania,and in Detroit, Michigan. It has sales outlets through approxi-mately 350 dealers.The respondent advertises nationally by mail,magazine, bill board and radio. In all its operations it employsapproximately 700 persons exclusive of executives and supervisoryemployees.The operations of the respondent constitute a continuous flow oftrade, traffic, and commerce among the several States.2.The Long Island Branch,.The present controversy is con-cerned with the relations between the respondent and certain of itsemployees who are employed at the respondent's Long Island CityBranch, hereinafter called the Branch, a place of business devoted DECISIONS AND ORDERS339to receiving,selling, installing and servicing the respondent's prod-ucts.All of the sales made by the Branch are made in New York forinstallation there.The Branch sends a monthly inventory of itsstock to the Detroit factory office.From that office it receives sup-plies of stock so that it will always have sufficient on hand to fillorders.In the fall it receives a particularly large amount of stocktomeet the peak business of early winter.The burner is shippedfrom Detroit in a carton which is not usually opened until it is to beinstalled.Additionalmaterials and parts used in the installationare purchased locally and are stocked in bulk.Of a total numberof 11,500 units manufactured and sold by the respondent in 19341approximately 1,900 were sold by the Long Island Branch. ThisBranch employs about 151 of the 700 employees;its payroll is $19,0001of the monthly $100,000 payroll of the respondent.Each monthlypayroll of the Branch is audited in the Detroit office,and covered bya check to the local branch for the total sum involved.3.Refusal to bargain.The employees in the Branch are dividedinto five groups:installation,inspection(of installations),service(subsequent to installation),garage, and stockroom.Though it isnot the regular practice to shift men from one divis oh to another, itis not unusual for installation men to go on service nor for either ofthese groups to lend a hand in the stockroom or the garage.This isborne out by the fact that a number of the men here concerned havebeen at one time or another used in installation,inspection andservice work.The Unionwas first organized in February,1935 by a group ofemployees in the Branch, and is a labor organization.Employeesin the installation,inspection,service, garage,and storeroom depart-ments were eligible.The employees in these departments comprisedall employees with the exception of the clerical staff,and constitute,with the exception of the supervisory and clerical staff,a unit appro-priate for the purposes of collective bargaining.At first the Union was not affiliated with any other organization.On July 7, 1935 the Union affiliated with the Federation of Metaland Allied Unions.By the middle of July, 1935 the Union hadabout 135 members, only four or five of whom were not respondent'semployees.There were at this time about 100 persons on respond-ent's regular payroll at the Branch.The rest of the Union membersN.Tere reserve or extra men.The Union membership and the numberof employees continued more or less constant until September 24,1935, at which time it is claimed that the respondent refused to bar-gain collectively.There is, therefore, no question that the Unionrepresented a majority of the Branch employees in the appropriateunit at the time in which it sought to bargain on their behalf. 340NATIONALLABOR RELATIONS BOARDIn early July, 1935 the Union sent a committee to Harry P. Denni-son, service manager of the Branch, to demand clean toilets, a suit-able place to change clothes, lockers, and certain other things.Thecommittee was composed of Ormsbee, Derwechter, Gardner andYager. (The first three of these are among those not reemployed..Mr. Yager returned to the plant while the strike was on.)Mr.Dennison first told them that if they did not like the place theycould leave.He then told them that he would answer officially at alater date.Subsequently he admitted the justice of certain of thesedemands.He agreed to grant them but in fact did so only to a verylimited extent, as appears below.In August, O'Malley, an assistant to Dennison, told Ormsbee thathe had been instructed to "pull" Ormsbee's time card; he said thatOrmsbee was to see Reis, the general branch manager. O'Malley toldOrmsbee, referring to his union activity, "You should not jeopardizeJ our position for any of these dumb monkeys out here.What Ithink you ought to do is resign from the organization, resign anyposition you have with them . . . if you will do that, I will go toMr. Reis and tell him I think he has got you figured out all wrong....The proposed action by the company is to fire the activemembers of the Union."Ormsbee saw Reis.Reis received him well, and agreed to meeta committee.On August 9th a committee of eight, led by Ormsbee,met with Reis.A number of demands were made : for a 40-hourweek, first-aid kits on trucks, preference for employees in fillingcertain jobs, clean toilets, towels and soap, lockers, and dressingspace.An oral understanding was reached on a 45-hour week.Certain of these demands were admitted to be reasonable; a veryfew-clean toilets, soap and towels-were acted upon, but even inthose instances the respondent did not commit itself by agreement tothe fulfillment of them ; it treated them as suggestions and actedupon them to the extent that it saw fit.On September 18th a Union committee of about nine men withOrmsbee as spokesman presented Reis with a proposed contract inwriting.The demands were for recognition, closed shop, hiringthrough the Union, wage and hour scales, and certain preferencesin filling the better jobs.Reis informed the committee that it wouldbe necessary for him to communicate with the main office of therespondent in Detroit.On September 24th, Dennison called all of the employees togetherbefore work began, and addressed them. Standing with him wereJordan, general service manager of the respondent for its serviceoperations everywhere, and Louis Klaus, an assistant of Dennisonwho was supervisor of installation.Though a great many of the DECISIONS AND ORDERS341Board's witnesses stated that Dennison's speech to them was profaneand abusive, he denied it in his testimony.According to his owntestimony his speech was as follows :"Fellows, I am here to answer this paper which was given toMr. Reis, and our answer is that we are not going to sign thisagreement or any other agreement, today, tomorrow, this week,next week, this month, this year, or next year, and if any of youpeople are not satisfied with conditions under which you areworking and have worked in the past, you can go upstairs andget your money. Those of you who care to work under the pres-ent and past conditions will have a job.We will take care ofyou the best we can as circumstances permit.Dennison then gave them one-half hour to decide whether theywould work.After some indecision they went to work.That night,however, at a Union meeting a strike was voted. On September25th, 110 employees struck.The respondent shut down the plantfor one week.On October 4th, certain men having heard that the respondentwas willing to negotiate, a Union committee of which Ormsbee wasthe spokesman met Reis.Reis said that the position of the respond-ent was the same at that time as it was in the beginning and alwayswould be that way. They would have nothing to do with anyorganization of the kind.However, they would always be willingto confer with any committees of the employees, or any employeeindividually; that, he said, was what the law required and in thatthey were willing to obey the law.He then said that all the strikerscould come back but would have to sacrifice seniority and sign onas new employees.Between October 5th and 7th, Dennison negotiated privately withMandel, one of the strikers, for a return of the men.These nego-tiationswere not known to the Union at large. The respondentsought, thus, to ignore completely the chosen representatives anddealing in this way to isolate and break down the Union leadership.At first Dennison said he had authority to take the men back onlyas strike-breakers without their regular privileges.When Denni-son receded from this position, Mandel suggested a meeting with aUnion committee to confirm the arrangement.At this meeting itwas understood that the men would be taken back at their old jobsas needed.The men understood that there was to be no discrimina-tion in rehiring.Dennison admits that the men asked in his presencethat there be no discrimination and that he said nothing.From these facts it is clear that the respondent categorically re-fused to bargain with the Union as the representative of its employees 342NATIONAL LABOR RELATIONS BOARDand made it clear that it was undisposed to explore with an open mindthe possibilities of making an agreement with its employees. It istrue that officers of the respondent did meet Union committees fromtime to time ; after being surprised into a display of downright hos-tility at the initial approach of the Union, the officers were courteousand discreet and ready to discuss casual grievances and demands.The demands, however, were treated as suggestions upon which therespondent, if it acted, acted, not on the basis of a collective bargainor agreement, but of grace.When asked to consider an agreement'regulating prospectively relations between it and its employees in acomprehensive manner, the respondent refused to discuss the idea orany detail of it and made it clear that it had a fixed policy preclud-ing such discussion.It thus refused in its dealings with its employeesto accede even to the forms and the procedure of collective bargaining.We find, therefore, that respondent has refused to bargain collec-tively with the representatives of its employees.4.The return to work: discriminatory reinstatement.On Octo-ber 8th about 60 of the strikers signed applications for reinstate-ment.All of the men named in the amended complaint, exceptDoyle, signed these applications.The men were told that they wouldbe called for when needed.Practically all of the men signing appli-cations, except those here in question, have been called back for work.The latter, despite their applications and though some of themsolicitedwork at the office of the Branch a number of times, havenever been called for work.It is true that the respondent does not employ so many men asitdid before the strike.Dennison estimated that during the strikethe business of the Branch had fallen off 70 per cent; at the time of thehearing it was 50 per cent of what it had been before the strike.Before the strike 95 to 100 men were employed. Now about 65 or 70are employed.However, among the men now employed are a number of new mentaken on during the strike, how many does not appear, and 20 ormore new men taken since the strike was settled.Respondent's wit-nesses (explaining and justifying the employment of new men) testi-fied that it is customary to take new men in September or Octoberfor the rush season in early winter, and that these new men hadbeen "contacted" prior to the strike.But by the time the strike wassettled respondent was aware that increased business had not de-veloped, and that, as a consequence, no one in addition to the oldmen who had applied for reinstatement would be needed.Neverthe-less, respondent employed 20 new men in place of and in preferenceto that number of the old men. There is some claim that these newmen were inexperienced and not hired for.the jobs at which the men DECISIONS AND ORDERS343in question would have been employed.But the testimony of LouisJ.Klaus, one of Dennison's assistants, is to the effect that about 2Qnew men were taken on (how many of these before, how many afterthe settlement of the strike, is not clear) to do the work that the oldemployees could have done ; that a number were thereafter laid offand that, at present, thereare sixto ten new men in such jobs. It isevident, therefore, that in a number of instances since October 8thwhen a job was to be filled and one of the old employees here inquestion was available and had applied, the respondent filled thevacancy with a new man.Klaus testified that 16 of the men named in the complaint asamended (these were all that were known personally to him) wereinefficient and that in two.weeks' time new and inexperienced menhired to take their places had been found superior.He said thisthough certain of these men had been employed by respondent any-where from three to eight years, a number in supervisory capacities.There is much evidence both as to the method of hiring andstatements made by officials of respondent which shows that Unionactivity and not merit was the criterion of reinstatement.Normallythe head of a department hired his men, subject to the approval ofDennison.This was the procedure used in hiring the new men, men-tioned above, but the applications of the strikers were sent directly toDennison's office.Dennison on one occasion told Mandel (one of thestrikers) that the orders to hire had to come from New York.Klaustold O'Reilly, one of the strikers, "We are not hiring here. It is inthe hands of the company's lawyers in New York." Siebrick, oneof Klaus' assistants, told Moran the New York lawyers were going tolook him up.O'Reilly, having heard that he was not being hired because hiswork was poor, asked Siebrick if this was true. "No", was theanswer, "it is something that happened at one of the Union meetings".Moran, while on the picket line, remarked to Strickland, the chiefinspector, that the strike would soon be over. "Well, you'll never getback anyhow," replied Strickland.It seems clear from the evidence that the men in question werediscriminated against in favor of new men and that the reason forthe discrimination was union activity.Dennison's own explanationof why they were not rehired in effect supports the view that therewas discrimination.Dennison insists that he never agreed that hewould take back the men without discrimination.When asked oncross-examination why he took new men rather than the strikers, hereplied, "I did not tell them I would employ them exclusively (i. e.the strikers) before anyone else".That they were discriminated97571-36-vol. i- 23 344NATIONAL LABOR RELATIONS BOARDagainst for union activity is the only explanation consistent withthe facts.For example, Ormsbee, the Union spokesman, had beenemployed for eight years by the respondent.He had done service,installation; and inspection work, sometimes in the capacity of fore-man.No claim that he was inefficient was made prior to or at thehearing.Derwechter, a member of the Union's executive committee,had a similar record of employment.When these men applied forreinstatement their applications were not handled in due course bythe department heads directly familiar with the men's merits andwith their own employment needs.The applications were sent tothe office of Dennison and possibly from there to a lawyer's office, topersons who would be in no position to pass on the applicant's merit.After September 18th when the Union ,presented its contract, therespondent showed itself in its formal dealings with the men and bythe random remarks of its officers and foremen to be strongly anduncompromisingly opposed to the Union.These deviations from normal employment procedure and thesescattered remarks gain point and consistency when it is noted howlarge a proportion of the active Union leadership has been refusedwork. In the period between early July and October 8th, the dayof the strike settlement, the Union sent five committees to deal withthe respondent.The size and personnel of the committees varied.In all, 15 men served.They were : Ormsbee, Derwechter; `Hoolbert,Gardner, Yager, Mandel, Aparadisso, Zuzziana, Alexander, Schul-theis, Zwicker, Myers, Moran, Lennon and Roman.Yager desertedthe Union cause returning to work during the strike.Holbert didnot apply for employment.Of the remaining 13, eight have notbeen employed. These eight include the three most prominent Unionmembers, Ormsbee, Gardner and Derwechter. These three, togetherwith Yager, composed the first Union committee ever to meet themanagement.Either Ormsbee or Gardner was the spokesman forall subsequent committees.Ormsbee and Derwechter were members,of the regular Union executive committee, Ormsbee being the Chair-man of that committee and also of the strike committee.Moran,another Union member not reemployed, was the sergeant-at-arms forthe Union.Out of about 60 men applying for reemployment on Oc-tober 8th, about 40, or 662/3%, have been successful.Out of 13 Unioncommittee members eight (including the three most prominent), orabout 60%, have failed of reemployment.Furthermore, a numberof these had been employed by the respondent for many years, Orms-bee and Derwechter each for eight years, and Gardner for threeyears.Employees of their experience would normally have been re-instated before others.In this fact: the disproportionate numberof committee men and prominent Union leaders who were not rein- DECISIONS AND ORDERS345stated, we perceive more than the operation of mere chance; we finda studied plan by respondent to eliminate the Union leaders from itsstaff.We find that respondent has discriminated with respect to hire andtenure of employment against the persons named in the complaint asamended, except Walter Doyle (there is no proof that Doyle appliedfor reemployment), for the purpose of discouraging membership inthe Union, and that by such acts, respondent has interfered with,restrained, and coerced its employees in the exercise of the rights ofself-organization guaranteed in Section 7 of the Act.5.Effect of unfair labor practices upon commerce.We find thatthese acts of the respondent have led and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow thereof.In support of our conclusion that these acts do affect commerce, wecite the following authorities :Duplex v. Deering,254 U. S. 443;Aeolian Co. v. Fisher,35 F. (2d) 34; 40 F. (2d) 189. The sale andinstallation of the products are intimately related to and connectedwith their manufacture and transportation.The respondent is en-gaged in every operation necessary to the placing of these boilers inthe houses of the consumer from the manufacture in Detroit, Michi-gan, to the installation in Long Island, New York. Sale and installa-tion,are just asessential in the conduct of its far-flung business as ismanufacturing and transportation.A stoppage in any one of theseoperations affects the others.Under like circumstances the courtshave held, in the cases above cited, that a labor boycott arising inconnection with installation is a restraint of interstate commerce andso, a violation of the Sherman Anti-Trust Act.We believe that thosecases support our finding that the unfair labor practices as foundaffect interstate commerce.THE REMEDYThere are 18 men who have suffered discrimination. These menare not at work now because of two reasons. First, the respondent'swrongful refusal to bargain caused them to strike.During that strikemen were employed in their place. Second, after the settlement ofthe strike, the respondent' has further filled with new men jobs forwhich the men in question were available.These men or some partof them are thus out of work as a consequence of the respondent'swrongful act in refusing to bargain and as a result, further, of itsdiscrimination in reinstating the strikers. If the damage occasionedby respondent's failure to bargain is to be repaired, if the discrimina-tion is to cease, and if the resulting interference with the organiza-tional activity of the employees is to be removed, the men who havethus been illegally supplanted must be returned to work, even though 346NATIONALLABOR RELATIONS BOARDmen hired since September 24th (apart from strikers) should haveto be displaced.A number of the men to be reinstated have performedmore than one type of work for the respondent. Ormsbee, for exam-ple, has done installation, service work, and inspection.Ormsbee'savailability is, apparently, not limited to the last job lie held.Insofar,therefore, as it was customary to regarda man as availablefor morethan one job that fact shall be taken into consideration in determiningwhether a new man is now filling a job for whichan old manis avail-able.Assuming that on this basis there are fewer jobs thanthere areavailablemen, the men will receive preference according to theirseniority, except that a man who was actually employed at the timeof the strike in the job to be filled shall be preferred to one who wasnot so employed. It is possible that the respondent does not observeseniority rules in its business.We believe, however, that the form ofthe relief is necessary to accomplish the policies of the Act.Certainof the 18 men in question were more prominentin unionactivity thanothers.If we permit the respondent to choose among them, discrim-ination, though within a narrower range, may be continued.Senior-ity isprima faciea relevant criterion of fitness so that,as at presentadvised, we believe the application of that rule would operate fairly.Those of the 18 men who cannot be offered jobs should be placed on apreferred list to await vacancies as they arise, and to be employedaccording to the seniority rule here laid down.On September 24th, when the respondent refused tobargain withthe Union, almost all of the employees were members of the Union.There is nothing in the record to indicate that thatis notstill thecase, unlessitbe that the tactics of respondent havedissuaded anumber from being active in Unionaffairs.Therefore,we orderthe respondent to bargain with the Union, should the Union seekto bargain with respondent.CONCLUSIONS OF LAW.Upon the basis of the foregoing findings of fact, the Board makesthe following conclusions of law :1.The employees in the installation, inspection, service, store-room, and garage departments at the Long Island City Branchof the respondent, except the supervisory and clerical staff, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.2.The Union is a labor organization within the meaning ofSection 2, subdivision (5) of the Act.3.By virtue of Section 9 (a) of the Act, the Union, having beendesignated as their representative by a majority of the respondent'semployees in an appropriate unit, has been, at all times since early DECISIONS AND ORDERS347July, 1935, the exclusive representative of all the employees in suchunit for the purposes of collective bargaining.4.By its refusal to bargain collectively with the Union as therepresentative of its employees, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Sec-tion 8, subdivision (5) of the Act.5.By its refusal to employ W. Moran, J. Kohut, B. Mulcahy,H. Schultheis, A. Bero, J. Derwechter, E. Ormsbee, E. Ryan, JohnRoman, Dan Gardner, C. Lennon, I. Zwicker, J. Kavanaugh, E.Korn, J. Schwartz, P. Theiss, T. O'Reilly, and P. Burns in orderto discourage membership in the Union, the respondent has engagedin and is engaging in unfair labor practices, within the meaningof Section 8, subdivision (3) of the Act.6.By interfering with and restraining its employees in the exer-ciseof their right to self-organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining andother mutual aid and protection as guaranteed in Section 7 of theAct, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8, subdivision (1) of theAct.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Re-lationsAct, the National Labor Relations Board hereby orders thatthe respondent, Timken Silent Automatic Company :1.Cease and desist from in any manner interfering with, restrain-ing or coercing their employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act.2.Cease and desist from discouraging membership in the OilBurner Mechanics Association, or any other labor organization ofits employees, by discrimination in regard to hire or tenure of em-ployment or any term or condition of employment.3.Cease and desist from refusing to bargain collectively with OilBurner Mechanics Association as the exclusive representative of theemployees in the installation, inspection, service;. storeroom, andgarage departments at the Long Island City Branch of the respond- 348NATIONAL LABOR RELATIONS BOARDent in respect to rates of pay, wages, hours of employment and otherconditions of employment.4.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Oil Burner MechanicsAssociation as the exclusive representative of the employees in theinstallation, inspection, service, storeroom, and garage departmentsat the Long Island City Branch of the respondent in respect to ratesof pay, wages, hours of employment and other conditions of employ-ment.(b)To the extent that work for which the following are avail-able is now performed by persons employed since September 24,1935, apart from strikers, offer employment to the following namedpersons, on the basis of seniority as set forth in this decision : W.Moran, J. Kohut, B. Mulcahy, H. Schultheis, A. Bero, J. Derwechter,E. Ormsbee, E. Ryan, John Roman, Dan Gardner, C. Lennon, I.Zwicker, J. Kavanaugh, E. Korn, J. Schwartz, P. Theiss, T. O'Reilly,and P. Burns; place those for whom employment is not available ona preferred list to be offered employment as it arises.(c)Make whole such of those persons named in paragraph (b)above who receive employment, for any loss of pay they have suf-fered by reason of respondent's refusal to employ them, by paymentto each of them, respectively, of a sum of money equal to that whicheach would have earned had he been employed in lieu of the personwho has worked in his place (except that he shall not receive any-thing for the period between September 24, 1935 an'd, October 8, 1935),less the amount which each has earned during such period.